Citation Nr: 1448257	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  07-27 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Whether payment of attorney fees from past due benefits at the 20 percent rate in the calculated amount of $10,290.80 are reasonable.


(The issue of entitlement to an effective date earlier than October 3, 1997, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), will be adjudicated in a separate Board decision).


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from August 1978 to July 1981, from October 1981 to November 1986, and from April 1987 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 administrative decision by the RO in Jackson, Mississippi.  In a March 2008 decision, the Board determined that the requirements for reducing the Veteran's attorney fees based on early termination of the attorney were not met.  The Board found that the Veteran's attorney was entitled to receive 20 percent ($10,290.80) of past due benefits ($51,454.00) awarded to the Veteran per the terms of their attorney-client contract.

The Veteran appealed the Board's March 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2009 Memorandum Decision, the Court vacated the Board's March 2008 decision and remanded the matter for compliance with specific instructions.  Subsequently, the case was returned to the Board.  In a March 2011 decision, the Board again determined that the requirements of attorney fees in the amount of 20 percent of past-due benefits payable to the Veteran in the amount of $10,290.80, less Equal Access to Justice (EAJA) fees paid, had been met.

The Veteran appealed the March 2011 decision to the Court.  In an April 2012 Memorandum Decision, the Court vacated the Board's March 2011 decision, finding that the Board had improperly considered the question of the reasonableness of the attorney fees in the first instance.  In an October 2012 decision, the Board remanded the issue on appeal for initial RO consideration of the question of the reasonableness of the attorney fees.  Further, the Board directed the RO to contact the Veteran and his former attorney, M.L., to inform them that the issue of reasonableness was on appeal, and to request that they provide any information, evidence, and/or argument regarding the relevant factors for consideration.

The Board finds that there has been substantial compliance with the directives of the October 2012 remand.  On December 7, 2012, both the Veteran and M.L. were sent letters conforming to the remand directive of the October 2012 Board remand.  Further, the question of the reasonableness of the attorney fees was adjudicated in a June 2014 supplemental statement of the case (SSOC), which was sent to both the Veteran and M.L., and the parties were given adequate time to respond before the case was returned to the Board.  As such, an additional remand to comply with the October 2012 remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, the Board finds that the proper procedures have been followed in this simultaneously contested claim.  38 C.F.R. § 19.100 to 19.102 (2014).

The Board is required to address the clear and specific instructions of a Court order.  Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006).  Pursuant to the April 2012 Memorandum decision, the Board's previous error was its initial consideration of the attorney fee reasonableness issue.  As discussed above, pursuant to the Court's remand, the Board remanded the issue on appeal to the RO for additional development and adjudication of the attorney fee issue, including reasonableness.

The instant decision is similar to the Board's decision of March 2011.  This is because (1) the Board's actual analysis of the attorney fee issue, including reasonableness, was not addressed by the Court in its April 2012 Memorandum Decision; and (2) on remand M.L. submitted no new evidence regarding the reasonableness of the attorney fees.  The instant decision does address additional argument made by the Veteran since the issuance of the April 2012 Memorandum Decision.  As such, while the instant decision is not a mere "repackaging" of the previously vacated and remanded March 2011 Board decision, the analysis remains substantially the same; however, extensive thought and consideration has gone into the Board's discussion of the issue, and all pertinent evidence has been reviewed and addressed.


FINDINGS OF FACT

1.  A July 2004 Board decision denied the Veteran entitlement to an earlier effective date for TDIU.

2.  Subsequently, the Veteran hired an attorney, M.L., per an October 2004 fee agreement between the Veteran and the attorney.  This agreement meets the basic statutory and regulatory requirements for payment of attorney fees from past due benefits.

3.  In July 2005, the Court issued an Order pursuant to a Joint Motion for Remand vacating and remanding the Board's previous July 2004 decision that denied an earlier effective date for TDIU.  The Veteran's attorney, M.L., participated in the Joint Motion.

4.  In January 2006, the Veteran relieved M.L. of his attorney duties.

5.  In a June 2006 Board decision, the Board granted an earlier effective date for TDIU benefits.  The total amount of the award was $51,454.00.

6.  The correct total paid or payable to the Veteran is $41,163.20 (80 percent); the correct total paid or payable to the attorney is $10,290.80 (20 percent).

7.  Under the facts and circumstances of this case, attorney fees calculated in the amount of $10,290.80, less the EAJA fees paid, are reasonable.


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount of 20 percent of past-due benefits payable to the Veteran calculated in the amount of $10,290.80, less the EAJA fees paid, have been met.  38 U.S.C.A. § 5904 (West 2002 & Supp 2014); 38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nevertheless, the record reflects that both contesting parties, the Veteran and M.L., have been provided with notice and assistance by VA throughout the long course of this appeal.  Further, the Board notes that no issues concerning the Board's duties to notify and/or assist were addressed in the Court's December 2009 and/or April 2012 Memorandum Decisions.  As such, the Board finds that no further action is necessary here under VA's duties to notify and assist.

Attorney Fees Law and Regulations

As a preliminary matter, the Board notes that, although the regulations regarding attorney-fee agreements were amended in May 2008, the amended regulations are not applicable to the matter on appeal, as the fee agreement at issue was signed in October 2004.  See 73 Fed. Reg. 29,852, 29,866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008.  They do not apply to fee agreements entered before June 23, 2008.").  Accordingly, the prior regulations applicable to fee agreements are addressed within this decision.  See 
38 C.F.R. § 20.609. 

In the veterans' benefits claims system, there are two separate issues for determination regarding attorney fee awards: initial eligibility for a fee award and reasonableness of the fee award.  See Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002) (noting, however, that the line between entitlement and reasonableness of attorney fees may not be "clear and bright").  Initial eligibility is governed by 
38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c)(1), (g), (h).  Reasonableness is governed by 38 C.F.R. § 20.609(e), (f). 

Regarding initial entitlement to an attorney fee award, fees may not be charged, allowed, or paid regarding services provided before the date on which a notice of disagreement is filed.  38 U.S.C.A. § 5904(c)(1).  Rather, attorney fees may be charged only if a final Board decision has been issued and the attorney or agent was retained not later than one year following the date of the Board decision.  38 C.F.R. § 20.609(c)(1).  All attorney fee agreements must be in writing, be signed by the claimant or appellant and the attorney, and include the name of the veteran, the name of the claimant or appellant if other than the veteran, the VA file number, and the specific terms under which the amount to be paid for the services of the attorney will be determined.  38 C.F.R. § 20.609(g). 

The fee agreement may require that payment of fees will be from an award of past-due benefits.  38 C.F.R. § 20.609(h).  Such an agreement is honored by VA only if the fee does not exceed 20 percent of the total amount of the past-due benefits awarded, the fee is contingent on whether the claim is resolved in a manner favorable to the claimant, and the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 U.S.C.A. 
§ 5904(d)(2)(A); 38 C.F.R. § 20.609(h)(1).  A claim is considered to have been resolved in a manner favorable to the claimant or appellant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d)(2)(B); 38 C.F.R. § 20.609(h)(2). 

Regarding the reasonableness of a fee award, attorney fees must be reasonable, and may be based on a fixed fee, hourly rate, a percentage of benefits recovered, or a combination of such bases.  38 C.F.R. § 20.609(e).  Factors for consideration in determining whether fees are reasonable include: (1) the extent and type of services the representative performed; (2) the complexity of the case; (3) the level of skill and competence required of the representative in giving the services; (4) the amount of time the representative spent on the case; (5) the results the representative achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which the representative was retained; (7) rates charged by other representatives for similar services; and 
(8) whether, and to what extent, the payment of fees is contingent upon the results achieved.  38 C.F.R. § 20.609(e). 

Where there is an agreement that fees will be paid out of past-due benefits, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded.  38 U.S.C.A. § 5904(d)(1).  Fees which total no more than 20 percent of any past-due benefits awarded are presumed reasonable.  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 20.609(f).  Lay assertions to the contrary are insufficient as a matter of law to overcome that presumption.  In re Vernon, 8 Vet. App. 457, 459 (1996).

Where, however, an attorney is dismissed prior to successful completion of the veteran's claim, there is no presumption of reasonableness and the attorney is not automatically entitled to the full 20 percent fee.  Scates, 282 F.3d at 1366.  Instead, the attorney is entitled to a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded.  Id.  Factors which may be relevant in such a determination include: the reason for termination of the attorney's representation; whether the fee should be calculated by days spent on the case by the former attorney or the number of hours spent on the case as compared to hours spent by other representatives; whether the attorney can recover under another legal theory such as quantum meruit (Latin for "what is deserved"); whether the attorney can seek recovery from the veteran in another forum such as a state court; and whether any other representative is also seeking legal fees for services performed for the veteran in the case.  Scates, 282 F.3d at 1368-69.  Thus, when determining the reasonableness of an attorney fee, the Board must consider both the regulatory factors and the Scates factors.  Lippman v. Shinseki, 21 Vet. App. 184, 189-90 (2007).

A July 2004 Board decision denied the Veteran entitlement to an earlier effective date for a TDIU.  The Veteran then hired an attorney, M.L., and signed an October 2004 contingent fee agreement between the Veteran and his attorney.  The agreement stated that the Veteran agreed to pay a contingent fee equal to 20 percent of any past-due benefits awarded to him following a remand order from the Court.  In July 2005, the Court issued an Order and Joint Motion vacating and remanding the Board's previous July 2004 decision that denied an earlier effective date for TDIU.  The Veteran's attorney, M.L., participated in the Joint Motion.

In January 2006, the Veteran relieved M.L. as his attorney.  The Veteran has not secured another representative since M.L.'s dismissal.  In a June 2006 Board decision, the Board awarded an earlier effective date for TDIU benefits in light of the Court's earlier Joint Motion.  The total amount of the retroactive award was $51,454.00.  

The November 2004 fee agreement satisfied the basic statutory and regulatory requirements set forth in 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609.  Specifically, a final decision had been promulgated by the Board in July 2004 with respect to the issue involved, and the attorney was retained in October 2004, not later than one year following the date of the Board's July 2004 decision.  That agreement also provided that a fee equal to 20 percent of the total amount of any past-due benefits was to be withheld by the VA and paid directly to the attorney.  The particular issue of meeting the basic statutory and regulatory requirements of 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609 was not disputed by the Court or the Veteran.

Further, 38 C.F.R. § 20.609(h) governs payment by VA of attorney fees from past-due benefits resulting from a favorable decision.  The requirements of section 20.609(h) have been met here.  That is, (1) the total fee payable (excluding expenses) did not exceed 20 percent of the total amount of the past-due benefits awarded, (2) the amount of the fee was contingent on whether the claim is resolved in a manner favorable to the claimant, and (3) the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  See also 38 U.S.C.A. § 5904(d)(2)(A).  So this is not at issue.

The Veteran maintains that in January 2006 his attorney M.L. did not help him locate the case file after it was returned from the Court.  He also advanced M.L.'s law office never addressed his legal questions.  The Veteran dismissed M.L. as his attorney in January 2006.  In a January 2006 formal termination, the Veteran admitted that M.L. had "fulfilled his duties at the Court level," but the Veteran believes M.L. did not properly represent his interest at the Board and RO level after the Joint Motion was filed in July 2005.  He believes the 20 percent contingent fee is dependent on proper representation at the Board and RO level.  He asserts M.L.'s law office employees were rude and did not properly assist him.  He also contends that M.L. has failed to provide a list of duties undertaken and expenses incurred from August 2005 until January 2006, subsequent to the July 2005 Joint Motion.  He believes the case was not very complex, as no written argument was needed.  

Upon review of the evidence, the Board finds the specific factors delineated in 
38 C.F.R. § 20.609(e) as to the reasonableness of the attorney's 20 percent fee rate are met in this case.  First, the Board has considered the extent and type of services M.L. performed.  38 C.F.R. § 20.609(e)(1).  M.L. provided representation to the Veteran in a claim for entitlement to an earlier effective date for TDIU.  When M.L. took the case in October 2004, the effective date that had been assigned was 
August 2, 2000.  After the July 2005 Joint Motion was granted, the Veteran was assigned an earlier effective date of October 3, 1997, resulting in an award of $51,454.00.  M.L.'s August 2005 application for EAJA fees documents the nature of the work he performed from October 2004 to August 2005.  This work included review of the Board's decision; review of the claims file; preparation of correspondence to the appellant, General Counsel, and the Board; review of various correspondence and pleadings of General Counsel; preparation of pleadings; various telephone communications; faxes; and input, preparation and review of the July 2005 Joint Motion that successfully vacated the Board's decision.  This constituted 12.10 hours of work.  Again, most importantly, the claim was partially granted. 

In November 2007, M.L. submitted argument and evidence which included documentation as to the nature of the work he performed from August 2005 until his discharge in January 2006.  This letter, along with a review of the claims folder, reveals that M.L., in August 2005, submitted additional evidence from the Veteran in favor of an earlier effective date for TDIU.  The evidence submitted asserted that the Veteran could not work after 1997.  Notably, the effective date later assigned by the Board was October 1997.  Moreover, in November 2005, M.L.'s law firm sent a letter to VA's Litigation Support Division inquiring about the status of the appeal.  

A January 2006 E-mail exchange between the Veteran and M.L.'s law office reveals that the Veteran requested that M.L.'s law office locate his claims folder.  M.L.'s law office responded the next day that the case was subject to a Joint Motion in July 2005, such that the Board would need sufficient time to evaluate the "complex" claim.  It was explained that VA is a huge organization that had its own procedure for evaluating cases.  The claims folder may be sent by the Board back to the RO so they can research a particular question.  It was noted that M.L.'s law firm closely monitors the time period and periodically requests status updates.  It was emphasized that "it's not a productive use of time in attempting to monitor the daily whereabouts of your claim file."  M.L.'s law firm asked for patience as there was already a level of success in having the claim vacated and remanded by the Court.  Soon thereafter, the Veteran relieved M.L. as his attorney.  Upon this evidence, the Board does not observe any obvious flaws in the extent and type of services M.L. performed. 

In response to the letter sent as part of the October 2012 remand, the Veteran advanced in a December 2012 letter that, as to the first reasonableness factor, "M.L. provided service at the Court level only, file misplaced soon after remand, and M.L. was discharged prior to any action by the BVA or RO."  For the reasons discussed above, the Board finds this argument unpersuasive.

Second, the Board must consider the complexity of the case.  38 C.F.R. 
§ 20.609(e)(2).  This case involved an earlier effective date issue which was initially denied by the Board.  Earlier effective date cases require a careful analysis of earlier records of unemployability.  They are generally not simple, routine cases.  As noted, by way of the July 2005 Joint Motion, the former attorney successfully had the case vacated and remanded after pointing out evidence of an earlier effective date that the Board had not adequately considered in its first decision. 

As to this factor, the Veteran argued that "the case was remanded with no written brief.  M.L. was paid for this action; he was paid under the EAJA, per the terms of the signed contract."  The Board notes that these arguments more appropriately fall under the first reasonableness factor.  For the reasons stated above, the Board does not find the Veteran's arguments persuasive. 

Third, the Board must consider the level of skill and competence required of the representative in giving the services.  38 C.F.R. § 20.609(e)(3).  In that regard, the Board notes that M.L. is an established representative of claimants before the Board and Court and is considered competent to render those services.  There is no evidence to the contrary, and the Veteran has not offered any such evidence. 

Fourth, the Board must consider the amount of time the representative spent on the case.  38 C.F.R. § 20.609(e)(4).  As noted, M.L. spent 12.10 hours of work on the case from October 2004 to August 2005.  From August 2005 to January 2006 when he was discharged, M.L. spent an additional 1.40 hours of work on the case.  This work included review of the Board's decision; review of the claims file; preparation of correspondence to the appellant, General Counsel, and the Board; review of various correspondence and pleadings of General Counsel; preparation of pleadings; various telephone communications; faxes; input, preparation and review of the July 2005 Joint Motion that successfully vacated the Board's decision, submission of additional evidence post-remand, and inquiry into the status of the case post-remand.  While the Veteran argued in his December 2012 letter that such time was inadequate, particularly post-remand, the Board cannot conclude from the evidence that an inadequate amount time was spent on this case. 

Fifth, the Board must consider the results the representative achieved, including the amount of any benefits recovered.  38 C.F.R. § 20.609(e)(5).  The former attorney, as noted, obtained a Joint Motion which ultimately secured a favorable decision from the Board granting an earlier effective date.  The RO awarded $51,454.00, of which $41,163.20 was awarded to the Veteran, and of which $10,290.80 was withheld for his former attorney.  The Board acknowledges that M.L.'s representation was terminated in January 2006, prior to the Board's favorable June 2006 decision that granted an earlier effective date.  Regardless, the earlier Joint Motion secured by M.L.'s efforts was clearly the event that precipitated the favorable Board decision.  The Veteran has argued that it was outpatient records which he submitted after M.L. was discharged that led to the earlier effective date grant; however, as noted above, such a grant could not have been made without the Joint Motion remanding the matter and allowing for a subsequent favorable decision.  

Sixth, the Board must consider the level of review to which the claim was taken and the level of review at which the representative was retained.  38 C.F.R. 
§ 20.609(e)(6).  In this regard, M.L. represented the Veteran before the Board as well as the Court, although the majority of work was accomplished at the Court level.  The Veteran incorrectly argues in his December 2012 letter that no work was performed by M.L. at any level other than the Court level. 

Seventh, the Board must consider the rates charged by other representatives for similar services.  38 C.F.R. § 20.609(e)(7).  In this respect, the Board considers the rates charged by the Veteran's representative to be comparable.  The 20 percent contingent fee awarded upon a favorable disposition is commonplace in this area of practice before VA.  In addition, VA regulation specifically provides that attorney fees may be based on a percentage of benefits recovered.  38 C.F.R. § 20.609(e).  There is nothing irregular about it, and the Veteran has not offered any argument and/or evidence showing such practice to be irregular. 

Eighth, the Board must consider whether, and to what extent, the payment of fees is contingent upon the results achieved.  38 C.F.R. § 20.609(e)(8).  The Veteran in this case had his claim denied by the Board in July 2004.  M.L. assisted him in successfully obtaining an opportunity to vacate and remand his case and helped him do so.  These efforts, particularly referring to pertinent, additional favorable evidence of an earlier effective date, achieved beneficial results.  The payment of fees was contingent upon the award of any past-due benefits to the Veteran on the basis of the Veteran's claim following a remand by the Court.  Based in significant part in M.L.'s efforts in securing the Joint Motion, the RO awarded $51,454.00, of which $41,163.20 was awarded to the Veteran.  Here, again, the Veteran argues that no work was performed by M.L. before the RO and/or Board.  For the reasons discussed above, such argument is neither factually accurate nor persuasive. 

With regard to the factors of reasonableness listed in the Scates case, the Board has considered the reason for the Veteran's termination of the representation before completion of the case.  The Veteran maintains that in January 2006 his attorney M.L. did not help him locate the case file.  He indicates M.L.'s law office never answer his legal questions.  He believes he did not receive proper representation at the Board and RO level.  Further, in the December 2012 letter, the Veteran advanced that "M.L. was discharged for lack of trust and confidence; the law office had no time for questions after the contract was signed, rude beyond belief, didn't inquire about lost case file, and just plain nasty."  

The evidence reflects that the Veteran was clearly upset about his representation by M.L. and his relationship with members of M.L.'s firm.  The Veteran believes M.L. breached their contract (contingent fee agreement).  As such, it appears the Veteran did not have an ulterior motive of unfairly depriving M.L. of attorney fees.  Regardless, there is insufficient evidence demonstrating that M.L.'s representation was incompetent in terms of overcoming the reasonableness of the fee assigned.  The nature of the work performed by M.L. from October 2004 to January 2006 is clearly documented above.  Moreover, in August 2005 M.L. submitted additional evidence from the Veteran in favor of an earlier effective date for TDIU.  The evidence submitted asserted the Veteran could not work after 1997.  Notably, the effective date later assigned by the Board was October 1997.  Further, in November 2005, M.L.'s law firm sent a letter to VA's Litigation Support Division inquiring about the status of the appeal.  In a January 2006 E-mail, M.L.'s law office explained to the Veteran that the case was subject to a Joint Motion in July 2005, such that the Board would need sufficient time to evaluate the "complex" claim.  It was explained that VA is a huge organization that had its own procedure for evaluating cases, and the claims folder may be sent by the Board back to the RO so they can research a particular question.  It was noted that M.L.'s law firm closely monitors the time period and periodically requests status updates.  It was emphasized "it's not a productive use of time in attempting to monitor the daily whereabouts of your claim file."  M.L.'s law firm asked for patience as there was already a level of success in having the claim vacated and remanded.  Soon thereafter, the Veteran subsequently relieved M.L. as his attorney.  It cannot be said that M.L.'s firm acted in an unreasonable or incompetent fashion with regard to their work performed, communications, or interactions with the Veteran. 

The Board has also considered the Scates factor of the basis for calculation of the 20 percent of past-due benefits (i.e., should it be calculated by days spent on the case by the former attorney, the number of hours spent on the case as compared to hours spent by other representatives involved in the case, etc.).  In the present case, no other representative or attorney assisted the Veteran after he discharged M.L. in January 2006, so this is not an issue.  And as noted above, the contingent fee of 
20 percent was clearly based on a percentage of the benefits awarded upon a favorable disposition.  This work included review of the Board's decision; review of the claims file; preparation of correspondence to the appellant, General Counsel, and the Board; review of various correspondence and pleadings of the General Counsel; preparation of pleadings; various telephone communications; faxes; input, preparation and review of the July 2005 Joint Motion that successfully vacated the Board's decision; submission of additional evidence post-remand; and inquiry into the status of the case post-remand.  The Board does not see how this factor could weigh against M.L. in the present case. 

With regard to the Scates factor of whether the attorney can seek recovery from the Veteran in another forum such as a state court, the Board notes that in Scates the fee agreement itself delineated that state law controlled the attorney's available remedies.  There is no such provision in the November 2004 fee agreement at issue here.  Moreover, in Lippman, the Court later clarified that Federal law, and not state law, governs whether an attorney discharged by a Veteran was entitled to an attorney fee that reflected his contributions to the Veteran's recovery of past-due benefits, and how that fee might be determined.  Lippman, 21 Vet. App. at 189-90.  Further, a primary purpose of the applicable statute § 5904 (i.e., to provide for the payment of reasonable fees to attorneys in VA claims matters) could be hampered if state law were applied to attorney-client fee agreements pertaining to VA claims.  As such, consideration of state law is not warranted here. 

With regard to the Scates factor as to whether M.L. can recover under an alternative theory, such as quantum meruit, the Board notes that quantum meruit as a legal theory could apply in the absence of an express agreement between the parties; however, the fee agreement here was ratified by both parties, and it states that the Veteran agreed to pay a contingent fee equal to 20 percent of any past-due benefits awarded to him.  VA regulation provides that attorney fees may be based on a percentage of benefits recovered.  38 C.F.R. § 20.609(e).  Moreover, since the Joint Motion secured by the Veteran's attorney, M.L., resulted in benefits being awarded to the Veteran, the evidence does not suggest that in order to avoid unjust enrichment to a party, a balancing of the equities is required between the parties.  In short, the Board cannot conclude that M.L. was unjustly enriched in the present case. 

With regard to the factors of reasonableness listed in the Scates case, the Board has considered whether any other representative is also seeking legal fees for services performed for the Veteran in the case.  Here, there is no allegation or evidence that any other representative participated in the Veteran's earlier effective date claim.  In the December 2012 letter, the Veteran specifically noted that no other attorney represented him.  As such, this factor does not weigh against M.L. 

Accordingly, the Board finds that the record overwhelmingly supports the factors listed in 38 C.F.R. § 20.609(3) and the Scates case in the former attorney's favor.  Consequently, in light of the facts and circumstances of this case, the Board finds a reasonable fee for the Veteran's former attorney represents 20 percent of past-due benefits awarded the Veteran in the amount of $10,290.80, less the EAJA fees paid.  The Board finds that the fee fairly and accurately reflects the former attorney's contribution to and responsibility for the benefits awarded.


ORDER

Reasonable attorney fees from past-due benefits representing 20 percent of the Veteran's compensation award, or $10,290.80, less the EAJA fees paid, are granted pursuant to the fee agreement between the Veteran and his former attorney, and subject to the provisions governing the award of monetary benefits.




	                        ____________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


